                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

JEFF MADSEN,

              Plaintiff,                                      Civ. No. 1:16-cv-02170-MK

       V.                                                    OPINION AND ORDER




JOHN HARRIS,

              Defendant.

KASUBHAI, Judge:

       Plaintiff Madsen moves this Court for a Default Judgment against Defendant Harris, aka

Parr. Pl. Mot. Default. J., ECF No. 65. The Court construes Plaintiffs Motion for Default

Judgment as a Motion for Sanctions under Rule 3 7 of the Federal Rules of Civil Procedure. The

Court GRANTS the Motion for the reasons and to the extent stated below.


        I.      Background


       Plaintiff filed a Complaint alleging violations of 47 U.S.C. § 227 (b) et seq., the

Telephone Consumer Protection Act ("TCP A") and of numerous Oregon consumer protection

statutes more than two years ago, on November 15, 2016. Comp!., ECF No. 1. He alleged that

Defendant, through his business as a professional marketer, invaded Plaintiffs privacy, harassed

Plaintiff, acted as a nuisance, and used Plaintiffs limited telephone minutes by repeatedly calling

Plaintiffs phone number using an automatic telephone dialing system ("ATDS") and leaving

lengthy "prerecorded voice messages" on Plaintiffs phone without permission. Id at 6, Jrlr 10-


I-OPINION AND ORDER
12. Plaintiff complained that Defendant called him 18 times from July 28, 2016 through October

20, 2016 (id.), despite Plaintiff registering on the national "Do Not Call" list specifically to avoid

these types of advertising calls. Id. at 9, Jr 22. Plaintiffs Complaint sought injunctive relief and

actual or statutory damages of $1500 for each violation of the TCPA ("total $27,000), up to

$5000 for violations of Oregon state law, punitive damages, attorney's fees, and costs. Id. at 10,




       Defendant Harris appeared January 30, 2017 by filing a Motion to Dismiss or in the

Alternative to Stay Proceedings, disputing Plaintiffs standing under the TCP A, personal

jurisdiction, failure to properly plead claims, and arguing the case should be stayed pending an

outcome in another case involving ATDSs. Mot. Dismiss at 2, Jr I-II, ECF No. 8. Plaintiff filed a

Response February 13, 2017 (Pl. Resp. Mot. Dismiss, ECF No. 9) and amended his complaint

February 16, 2017. First Am. Comp/., ECF No. 10. Plaintiffs First Amended Complaint reduced

the damages for state law claims to $3600. Id. at 18-19, Jr 47.


        By March 16, 2017, Defendant had not filed a Reply to the Plaintiffs Response to the

Motion to Dismiss, and the Court received and filed Plaintiffs Motion for Entry of Default. Pl.

Mot. Default, ECF No. 12. The Court denied that Motion, as Defendant "has appeared in this

lawsuit." Order, ECF No. 13. The Court also denied Defendant's Motion to Dismiss as moot,

given Plaintiffs filing of a First Amended Complaint. Id. The Court ordered Defendant to file

any Motion to Dismiss the First Amended Complaint within 30 days of the Order. Id.


        Defendant filed an Answer to the Plaintiffs Amended Complaint on May 2, 2017, in

which Defendant first claimed that "[A] Copy of the Amended Complaint was not received by

the Defendant, therefore please accept this correspondence by the Court as Answer [T]o

Plaintiffs Amended Complaint." Answer, ECF No. 15 at 1. In lieu of a formal Answer,
2-OPINION AND ORDER
Defendant's correspondence was a letter to "The Honorable Judge Jolie A. Russo" in which he

stated that Plaintiff is a "self-proclaimed Business Owner, Business Coach and Marketing

Expert." Id He alleged that Plaintiff requested information from him about how Plaintiff could

arrange to use Defendant's marketing services on Plaintiffs behalf, and, that after several

months of communication with Defendant, Plaintiff requested an invoice because "he was ready

to hire John Harris for his Marketing Services." Id Further, Defendant alleged that Plaintiff has

filed multiple, similar cases as the present case, and that because Defendant did not comply with

Plaintiffs multiple Demand letters asking for money, Plaintiff filed a Complaint. Id at 1-2.

Defendant claims that since filing the Complaint, Plaintiff has called Defendant "multiple times

and bragged ... about his 'self-taught' knowledge of how to file this type of case and that he is

confident that he will be awarded l0's of thousands of dollars by this Court." Id Defendant

complains of Plaintiff wasting the Court's time and denies that Plaintiff has suffered harm caused

by Defendant. Id at 2.


       Defendant filed a subsequent one-paragraph "Amended Answer to Plaintiffs Amended

Complaint" May 8, 2017, simply denying all claims. Am. Answer, ECF No. 16. Defendant failed

to file affirmative defenses in, and did not attach exhibits to, either Answer. Answer, ECF No.

15, Am. Answer, ECF No. 16. Plaintiff filed a Response to the Answer (Pl. Resp. Def Answer,

ECF No. 17) and a Response to the Amended Answer (Pl. Resp. Def Am. Answer, ECF No. 18),

on May 10, 2017 and May 19, 2017 respectively.


       Plaintiff filed a Motion for Leave to File Second Amended Complaint (Mot. Leave File

Sec. Am. Comp!., ECF No. 19), which the Court granted June 28, 2017. Order, ECF No. 20.

Plaintiff filed the Second Amended Complaint ("SAC") twice, once on June 29, 2017 and again

on July 12, 2017, with no intervening documents filed by either party, or orders issued by the

3-OPINION AND ORDER
Court. Sec. Am. Comp!. ECF No. 22, Sec. Am. Comp!., ECF No. 23. The body of the two SACs

are substantively identical. Compare Sec. Am. Compl., ECF No. 22, with Sec. Am. Compl., ECF

No. 23. As the Court notes in its September 7, 2017 Order (ECF No. 29), Plaintiff's SAC makes

only one change to the First Amended Complaint: Plaintiff alleges Defendant John Harris is

"also known as (aka) Jonathan Ashford Parr." Sec. Am. Comp!. at 1, Jr I, ECF No. 22, Sec. Am.

Comp!., at 1, Jr I, ECF No. 23. On August 7, 2017, Plaintiff filed a Motion for Judgment. Pl. Mot.

J, ECFNo. 25.


       Defendant's Answer to the SAC (in response to both filed SAC's docketed as ECF Nos.

22 and 23), in which he again simply denies all claims, was filed August 14, 2017 (Answer Sec.

Am. Comp!., ECF No. 26), and Plaintiff's Response to that Answer followed on August 29, 2017.

Pl. Resp. Answer Sec. Am. Comp!., ECF No. 28. An August 14, 2017 "Clerk's Notice of

Mailing" notes that the Answer from Defendant John Harris "was sent in by mail." Clerk Notice

Mail., ECFNo. 27.


       Because Plaintiff's SAC is identical to the First Amended Complaint, "except that

Plaintiff added an "aka" for Defendant," and because Defendant had filed an Answer to the SAC,

the Court ruled that the Plaintiff's Motion for Judgment was moot. Order, ECF No. 29. The

Court ordered the parties to file Status Reports proposing pretrial deadlines, "including the close

of discovery and dispositive motions, by 10/5/2017." Id. Plaintiff filed his Status Report

September 26, 2017. Pl. Status Report, ECF No. 30.


       Defendant failed to follow the Court's Order directing the parties to file Status Reports.

See generally Civ. Docket, Madsen v. Harris, Case No. 1:16-cv-02170-JR (D. Or.). The Court

noted Defendant's non-compliance on October 10, 2017, five days after the Status Report was

due, but allowed Defendant another ten days to file or object to Plaintiff's Status Report, warning
4-OPINION AND ORDER
Defendant that failure to file the Report would result in the Court adopting Plaintiffs proposed

timelines. Order, ECF No. 32. By November 7, 2017, Defendant had again failed to submit the

Status Report and the Court adopted Plaintiffs schedule. Sched Order, ECF No. 34. The Clerk

noted mailing the order to both parties that same day. Clerk Notice Mail., ECF No. 35.


       Almost two months later, on January 8, 2018, Plaintiff filed a Motion to Compel

Discovery. Pl. Mot. Compel, ECF No. 36. On February 1, 2018, Judge Russo set a telephone

Status Conference (Sched Order, ECF No. 39), of which both parties were again notified by

mail by the Clerk. Clerk Notice Mail, ECF No. 40. On March 2, the date of the scheduled Status

Conference, Defendant failed to appear. Min. Proceed, ECF No. 41. Plaintiff appeared prose.

Id Three days later, on March 5, 2018, the Court granted Plaintiffs Motion to Compel

Discovery, ordering Defendant to either respond to Plaintiffs first set of interrogatories and

request for production within fourteen days of the Order, or to object. Order, ECF No. 42.

Importantly for purposes of the present Motion, Judge Russo notified Defendant that "[A]ny

continued refusal to respond or object may be treated as a concession of liability so that

judgment will be entered for the plaintiff." Id (emphasis added). The Clerk issued a Notice of

Mailing indicating both parties were mailed the Order. Clerk Notice Mail., ECF No. 43.


       Plaintiffs March 27, 2018 Notice to Court and Status Update alerted the Court that

Defendant remained out of compliance with court orders regarding discovery by failing to

respond to interrogatories or produce any documents requested by Plaintiff, making no attempts

to contact Plaintiff, and not filing a notice of intent to respond. Pl. Notice Court Status Update, at

1-2, Ir 3 ECF No. 44; see generally Civ. Docket, Madsen v. Harris, Case No. 1:16-cv-02170-JR

(D. Or.). The Court issued an Order on March 28, 2018 noting that "[A]s of the date of this

Order, defendant has failed to either respond to plaintiffs [sic] discovery requests or file

5-OPINION AND ORDER
objections." Order, ECF No. 45. The Court ordered the parties to file a written status report by

April 11, which was mailed to the parties on March 29, 2018. Order, ECF No. 45; Clerk Notice

Mail., ECF No. 48. Plaintiff filed his Status Report as ordered, on April 5, 2018. Pl. Status

Report, ECF No. 49.


       Defendant obtained an attorney who, on April 10, 2018, filed a Notice of Appearance

(Notice Appear., ECF No. 50), a Status Report (Def Status Report, ECF No. 52), and moved for

an Extension of Time to Respond to the Court's March 3, 2018 Discovery Order. Def Mot. Ext.

Time Respond, ECF No. 51. The court granted Defendant's Motion for Extension of Time and

set new dates for completing discovery and for filing dispositive motions. Order, ECF No. 53.


       In the meantime, on April 18, 2018, Plaintiff filed a Motion to Deny Defendant's Motion

for Extension of Time to Respond to Discovery Order (Pl. Mot. Deny Def Mot. Ext. Time, ECF

No. 54). Plaintiff's Motion to Deny Defendant's Motion for Extension of Time was filed two

days after the Court's Order granting Defendant's Motion for Extension of Time (Order, ECF

No. 53). Thus, the Court ruled Plaintiff's Motion to Deny Defendant's Motion for Extension of

Time moot. Order, ECF No. 55.


       In the Order denying Plaintiff's Motion to Deny Defendant's Motion for Extension of

Time (ECF No. 55), the Court ordered that the parties confer on all motions, as required by Local

Rule 7-l(a). The Court specifically ordered Defendant to comply with the discovery deadlines

previously ordered on March 3, 2018 in ECF No. 42. Id. The Court noted that "this matter has

been pending for nearly a year and a half and meaningful discovery has yet to commence. No

further extensions of time will be allowed without a showing of good cause." Id.




6-OPINION AND ORDER
       Defendant's counsel filed an Unopposed Motion to Withdraw on August 14, 2018, citing

"a breakdown in the attorney-client relationship." Def Mot. Withdraw, Deel. Counsel, Attach. 1

at 1, Jr 3, ECF No. 56. The Court granted the Motion to Withdraw on August 21. Order, ECF No.

57.


       Meanwhile, the day before, on August 20, 2018, Plaintiff filed a Second Motion to

Compel Discovery. Pl. Sec. Mot. Compel, ECF No. 59. The Court granted Plaintiff's Second

Motion to Compel on September 10, 2018 and ordered Defendant's responses or objections

within fourteen days. Order, ECF No. 60. The Clerk filed a Notice of Mailing to both parties,

that same day. Clerk Notice Mail., ECF No. 61. Up to this point, no mail had been returned to

this Court as undeliverable. See generally Civ. Docket, Madsen v. Harris, Case No. 1: 16-cv-

02170-JR (D. Or.).


       On October 10, 2018, the Court ordered a Status Conference (Sched. Order, ECF No. 64)

and the Clerk mailed the Scheduling Order to both parties. Clerk Notice Mail., ECF No. 66. That

same day, Plaintiff filed a Motion for Default Judgment for Defendant's Failure to Produce

Discovery. Pl. Mot. Default, ECF No. 65. On October 29, 2018, the Court received notice that

the Scheduling Order (ECF No. 64) had been returned as undeliverable to Defendant and was

unable to be forwarded. Note, ECF No. 68. On November 8, 2018, the Court attempted to call

Defendant at the phone number he had provided the Court; the Clerk's docket entry reflects that

the number was no longer a working number. Civ. Docket, Madsen v. Harris, Case No. 1:16-cv-

02170-JR (D. Or.) (Nov. 8, 2018). The Clerk again mailed the Scheduling Order, telephone

conference call-in information, and a letter instructing Defendant to update the Court with his

correct contact information, to the address found listed in Plaintiffs SAC and Defendant's prior



7-OPINION AND ORDER
attorney's Declaration in Support of Motion to Withdraw. NON-PUBLIC Remark/StaffNotes,

Civ. Docket, Madsen v. Harris. Case No. 1:16-cv-02170-MK.1 (D. Or.) (Nov. 8, 2018).


        On November 9, 2018, the Clerk was able to contact Defendant by phone at the number

found by the Court in the Declaration in Support of Motion to Withdraw (Def Mot. Withdraw,

Deel. Counsel, Attach. 1 at 1, Jr 3, ECF No. 56), and inform Defendant of the pending Status

Conference. NON-PUBLIC Remark/StaffNotes, Civ. Docket, Madsen v. Harris, Case No. 1:16-

cv-02170-MK (D. Or.) (Nov. 9, 2018). Defendant confirmed his mailing address with the Court

at this time.


        On November 11, 2018, both parties appeared prose by telephone before Magistrate

Judge Kasubhai at the status conference. Defendant indicated his willingness to comply with

discovery and complained that he had experienced trouble retrieving mail for various reasons.


        In summary, Defendant failed to comply with the Court's first Order granting Plaintiffs

Motion to Compel Discovery, failed to respond to Plaintiffs First set of Requests for Admission,

failed to respond to Plaintiffs Second Set of Requests for Production of Documents and Request

for Admissions, and subsequently failed to produce discovery as the Court ordered in granting

Plaintiffs Second Motion to Compel Discovery. Defendant also failed to appear at a scheduled

status conference. Defendant's behavior forced his own attorney to withdraw. As noted

previously, the Court warned Defendant that his continued failure to meaningfully participate in

this lawsuit may be viewed as     aconcession of liability. The Court has found no evidence in the
record credibly explaining Defendant's failures to participate in discovery as required by the

Federal Rules of Civil Procedure, nor has Defendant himself produced a credible explanation for



1
 On September 21, 2018, this case was re-assigned to Magistrate Judge Mustafa T. Kasubhai, changing the
designation of the last two initials of the case from "JR" to "MK."
8-OPINION AND ORDER
his disregard for this Court's orders. Defendant's conduct reflects a failure to act in good faith

for over two years, since this case was filed in November of 2016.


        II.     Standard of Review


       Plaintiff filed a Motion for Default Judgment. As a preliminary clarification, in reviewing

the Plaintiffs Motion, the Court notes Plaintiffs multiple references to Federal Rule of

Procedure 37 as the basis for his Motion, citing Defendant's failure to comply with a court order.

ECF No. 65. Thus, this Court construes Plaintiff's Motion as a Motion for Sanctions under Rule

37, with the requested sanction being default judgment in favor of Plaintiff.


       Rule 37(b) of the Federal Rules of Civil Procedure permit the Court to sanction a party

who disobeys discovery orders. Fed. R. Civ. P. 37(b)(2)(A). "Federal Rule of Civil Procedure 37

authorizes the district court, in its discretion, to impose a wide range of sanctions when a party

fails to comply with the rules of discovery or with court orders enforcing those rules." Wyle v. R.

J. Reynolds Indus., Inc., 709 F.2d 585, 589 (9th Cir. 1985) (citing Nat'! Hockey League v. Metro.

Hockey Club, Inc., 427 U.S. 639, 643 (1976)). A district court's decision will not be disturbed

unless the court committed a clear error of judgment in its conclusion, after weighing the

relevant factors. Wyle v. R. J Reynolds Indus., Inc., 709 F. 2d at 589 (internal quotations

omitted).

        The pertinent sanctions detailed in Federal Rule of Civil Procedure include:


        (i)     directing that the matters embraced in the order or other designated facts
                be taken as established for purposes of the action, as the prevailing party
                claims;
        (ii)    prohibiting the disobedient party from supporting or opposing designated
                claims or defenses, or from introducing designated matters in evidence;
        (iii)   striking pleadings in whole or in part;
        (iv)    staying further proceedings until the order is obeyed;
        (v)     dismissing the action or proceeding in whole or in part;

9-OPINION AND ORDER
       (vi)     rendering a default judgment against the disobedient party; or
       (vii)    treating as contempt of court the failure to obey any order except an order
                to submit to a physical or mental examination.

Fed. Rule. Civ. P. 37(b)(2) (A)(i-vii).

        Case-dispositive sanctions "must be available to the district court in appropriate cases, not

merely to penalize those whose conduct may be deemed to warrant such a sanction, but to deter those

who might be tempted to such conduct in the absence of such a deterrent." National Hockey League

v. Metro. Hockey Club, Inc., 427 U.S. 639,643 (1976).While a terminating sanction such as a

default judgment is severe, and requires willfulness, bad faith, and fault to justify ( Conn. Gen.

Life Ins. Co. v. New Images ofBeverly Hills, 482 F.3d 1091, 1096 (9th Cir. 2007), it may be

appropriate to reject lesser sanctions where it is anticipated there will be continued willful deceit,

or conduct that otherwise taints "the entire pretrial process." Tele Video Sys., Inc. v. Heidenthal,

826 F.2d 915, 916-17 (9th Cir. 1987). However, the district court abuses its discretion if it

imposes dismissal as a sanction without first considering the impact of such a sanction, and

whether less drastic sanctions could cure the disobedience at issue. United States v. Nat'l Med.

Enter., Inc., 792 F.2d 906, 912 (9th Cir. 1986). The Court is obligated to impose lesser sanctions

than dismissal, if feasible. Malone v. US. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987).


        In evaluating whether to impose a case-dispositive sanction under Rule 37, the Court

must consider the following five factors: 1) the public's interest in efficient resolution of

litigation; 2) the court's need to manage its dockets; 3) the risk of prejudice to the party seeking

sanctions; 4) the public policy favoring disposing of cases on their merits; and 5) the availability

ofless drastic sanctions. Conn. Gen. Life Ins. Co., 482 F.3d at 1096. "Where a court order is

violated, the first two factors support sanctions and the fourth factor cuts against a default. Therefore,

it is the third and fifth factors that are decisive." Adriana Int'l. Corp. v. Thoeren, 913 F.2d 1406, 1412

(9th Cir. 1990). The district court does not have to make explicit findings regarding these factors.
10-0PINION AND ORDER
United States for Use and Benefit. ofWiltec Guam, Inc. v. Kahaluu Const. Co., Inc., 857 F.2d 600,

603 (9th Cir. 1988).


         III.    Analysis

        An analysis of the five factors listed above supports imposing substantial sanctions on

Defendant that fall short of ordering default.

                a. Factors 1 and 2: The Public and Judicial Interest in Efficiency

        The Ninth Circuit held that the public has an overriding interest in judicial efficiency, and

that "expeditious resolution of disputes is of great importance to the rule of law ... delay in reaching

the merits, whether by way of settlement or adjudication, is costly in money, memory, manageability,

and confidence in the process." In re Phenylpropanolamine Prods. Liability Litig., 460 F.3d 1217,

1227 (9th Cir. 2006). In achieving the goal of judicial efficiency, the court has a need to manage its

dockets. Id. The court must not be subject to "endless non-compliance with case management orders"

such that the case disposition is unnecessarily protracted. Id. (quoting Ferdick v. Bonzelet, 963 F .2d

1258, 1261 (9th Cir. 1992)).


        This Court finds that Defendant's conduct has significantly impacted the first two factors.

The Court made repeated efforts for over two years to facilitate expeditious and efficient litigation

between the two parties, as is appropriate considering both the public's and the court's interest in

efficient resolution of cases. The Court ordered conferences to assist the pro se litigants in

coordinating discovery and other court deadlines, granted two motions to compel, liberally allowed

amendments to pleadings when so requested by the parties, and gave fair and multiple written

warnings to the Defendant, explaining that his refusal to act in accordance with the Court's orders

could result in his conceding liability in this case.


        The Court has seen no material return on its efforts to support the parties' efficient resolution

of the case and to manage its own docket. The Defendant has thwarted the public's interest in, and
II-OPINION AND ORDER
the court's goal of, judicial efficiency. The first two factors weigh heavily in favor of severe

sanctions.


                b. Factor 3: Risk of Prejudice to the Party Seeking Sanctions

        The Ninth Circuit held that a party's failure to produce documents as ordered is considered

sufficient prejudice to support sanctions Leon v. IDX Sys. Corp., 464 F.3d 951,959 (9th Cir. 2006).

Prejudice results when a party is forced to rely on "incomplete and spotty evidence" at trial, due to

the opposing party's refusal to provide documents in discovery. Id. (quoting Anheuser-Busch, Inc. v.

Nat. Beverage Distrib., 69 F.3d 337, 353 (9th Cir. 1995)). Actions interfering with rightful decision

of the case are prejudicial although delay alone is insufficient to cause prejudice. Adriana Int'!. Corp.

v. Thoeren, 913 F.2d at 1412.


        The Defendant failed repeatedly to produce discovery documents and to respond timely in

accordance with discovery rules. He failed to respond to the Second Set oflnterrogatories, and the

First Request for Admissions. Most significantly, Defendant failed to respond to a Court-ordered

Motion to Compel Discovery. The delay in discovery that was provided to Plaintiff, and the

significant overall lack of discovery, greatly prejudiced Plaintiff in his ability to prosecute his case.

The lack of discovery inhibited Plaintiffs ability to properly construct his claim and interferes with

the Court's ability to make a rightful decision. This factor weighs heavily on the side of significant

sanctions.


                c. Factor 4: Public Policy Favors Deciding Cases on the Merits.

        Public policy dictates that, if possible, cases be decided on their merits. In re

Phenylpropanolamine Prods. Liability Litig., 460 F.3d at 1228. The Court weighs this factor in favor

of non-dispositive sanctions.




12-OPINION AND ORDER
                d. Factor 5: Availability of Sanctions Less Drastic than Dismissal.

        Close review of the fifth factor requires the Court to determine whether the Court considered

lesser sanctions. Hester v. Vision Airlines, Inc., 687 F.3d 1162, 1169 (9th Cir. 2012). An appellate ·

court will evaluate whether a district court adequately considered less drastic sanctions by reviewing

whether the district court 1) explicitly discussed the alternative of a lesser sanction and explained

why it would be inappropriate; 2) imposed lesser sanctions before dismissing the case; and 3) warned

the offending party about the possibility of case-dispositive sanctions. Computer Task Group, Inc. v.

Brotby, 364 F.3d 1112, 1116 (9th Cir. 2004) (per curiam).

        While a court should impose lesser sanctions when possible, United States. for Use and

Benefit. of Wiltec Guam, Inc. v. Kahaluu Const. Co., Inc., 857 F.2d at 604, it is appropriate to reject

lesser sanctions where it is anticipated there will be continued misconduct. Adriana Int'!. Corp. v.

Thoeren, 913 F.2d at 1412-13; and see, e.g., Tele Video Sys., Inc. v. Heidenthal, 826 F.2d 915,

917 (9th Cir. 1987). Repeated failures to comply with discovery requests and Court discovery orders

shows the requisite fault fully justifying case-dispositive sanctions. Sigliano v. Mendoza, 642 F .2d

309,310 (9th Cir. 1981). The Court may consider all the offending party's discovery conduct when

determining appropriate sanctions. Henry v. Gill Enterprises, 983 F.2d 943,947 (9th Cir. 1993).


        This factor weighs heavily in favor of sanctions, but the Court considers lesser sanctions

than the requested default sanction because the Court has not yet formally sanctioned Defendant.

Had Defendant already been sanctioned, his behavior would result in a default order being

entered against him. Defendant exhibited bad faith and willful behavior. Defendant failed to

appear at a hearing. Defendant failed to keep the Court informed of his correct address and

phone number. He failed to provide discovery to Plaintiff or his own attorney in compliance with

Federal Rules of Civil Procedure. Court orders have been ignored. Finally, the Court warned

Defendant multiple times regarding his failure to comply with discovery orders, including a

13-0PINION AND ORDER
warning that his continued failure to cooperated with discovery would likely result in the Court

viewing his failures as a concession ofliability.


        IV.     Sanctions


       Because no lesser sanctions have been imposed and because Defendant appeared at the

last scheduled hearing representing to the Court his willingness to now comply, and because of

the courts' commitment to deciding cases on their merits, this Court imposes the following non-

dispositive sanctions as provided by Federal Rule of Civil Procedure 3 7:


    1) Defendant is precluded under Federal Rule of Civil Procedure 37(b)(2)(A)(ii) from

       providing testimony on the issues raised in the interrogatories requested by Plaintiff, from

       otherwise supporting his own allegations against Plaintiff, or from opposing Plaintiffs

       claims via submission of evidence;

   2) Under Federal Rule of Civil Procedure 37(c)(1 ), Defendant may not supply evidence he

       may have produced otherwise in accordance with Federal Rule of Civil Procedure 26(a)

       or (e) disclosures;

    3) Under Federal Rule of Civil Procedure 37(c)(2), any of Defendant's prior failures to

       respond to Plaintiffs Requests for Admissions that Plaintiff later substantively proves to

       be true will result in Plaintiff being permitted to move for reasonable expenses and

       attorney's fees incurred in making that proof unless the admission is of no substantial

       importance, and;

    4) Under Federal Rule of Civil Procedure 37(e), should the Court determine that Defendant

       failed to preserve electronically stored information that should have been preserved for

        litigation, and it cannot be restored or replaced through additional discovery, the Court

       upon finding that Defendant acted with the intent to deprive Plaintiff of that information
14-0PINION AND ORDER
       will presume that the lost information was unfavorable to Defendant, and, if necessary,

       instruct a jury that it may so presume.

       The Defendant is further ordered to comply with all current and future discovery

requests. Should Plaintiff file a Motion for Summary Judgment, the Court will at that time

consider whether the damages prayed for by Plaintiff should be awarded through final

disposition of the case.

       IT IS SO ORDERED.

       DATED this 15th day of January, 2019.




15-OPINION AND ORDER
